                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION


THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,
                                                 Civil Action No.: 4:17-cv-01698-RBH
                              Plaintiff,

       v.

JUANA MENDEZ DIEGO, YESENIA
GONZALES, N.M., a minor, I.M., a minor,
and L.B., a minor, and JACKIE CRUZ, solely
in her capacity as guardian of N.M., I.M., and
L.B.,

                              Defendants.


                                             ORDER

       The above entitled cause having come before the Court upon the Motion of Plaintiff, The

Prudential Insurance Company of America (“Prudential”) for an Order granting default judgment,

and granting interpleader relief with regard to a $100,000.00 death benefit (“FSGLI Death

Benefit”) due as a consequence of the death of Tiana Mendez (the “Insured”) under a group life

insurance policy bearing Group Policy No. G-32000 (the “Group Policy”) issued by Prudential,

through the Office of Servicemembers’ Group Life Insurance to the Department of Veterans

Affairs of the United States, pursuant to the Servicemembers’ Group Life Insurance statute, 38

U.S.C. § 1965 (“SGLI”), and Prudential having previously deposited the subject death benefit in

the amount of $101,695.16, representing the FSGLI Death Benefit, plus $1,695.16 in applicable

claim interest, into the Court’s Registry, and the Court having considered the application:

       NOW THEREFORE, it is on this 26th day of February, 2018;

       ORDERED as follows:
        1.      Prudential’s motion for default judgment against Defendants, Juana Mendez Diego

(“Juana”) and Yesenia Gonzalez (“Yesenia”) is hereby GRANTED.

        2.      Prudential’s motion for interpleader relief is hereby GRANTED.

        3.      Prudential is hereby discharged from any and all liability to Juana, Yesenia, N.M.,

I.M., L.B., and Jackie Cruz (“Jackie”), solely in her capacity as guardian of N.M., I.M., and L.B.,

relating to the Group Policy and/or the FSGLI Death Benefit payable thereunder. Juana, Yesenia,

N.M., I.M., L.B., and Jackie are hereby permanently enjoined from bringing any action or

proceeding in any forum, or making any further actual or implied claims, demands and causes of

action, asserted or unasserted, liquidated or unliquidated, or bringing any action or proceeding in

any forum, arising out of or in connection with Prudential relating to the Group Policy and/or the

FSGLI Death Benefit.

        4.      All claims, rights, interests and actions that Juana, Yesenia, N.M., I.M., L.B., and

Jackie might otherwise have held against Prudential and its present and former parents,

subsidiaries and affiliated corporations, predecessors, successors and assigns and their respective

officers, directors, agents, employees, representatives, attorneys, fiduciaries and administrators,

with respect to the the Group Policy and/or the FSGLI Death Benefit are hereby released.

        5.      All claims against Prudential are hereby dismissed with prejudice and Prudential is

hereby dismissed with prejudice from this litigation.

        6.      The Court retains jurisdiction over the remaining Defendants and the FSGLI Death

Benefit until further order of the Court.

        7.      Counsel for Prudential shall serve a copy of the within Order upon all parties within

7 days of its receipt.




                                                  2
February 26, 2019              s/ R. Bryan Harwell
Florence, South Carolina       R. Bryan Harwell
                               United States District Judge




                           3
